Citation Nr: 0311679	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In January 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the hearing transcript has been associated with 
claims file.  At that hearing, the veteran submitted 
additional evidence along with a waiver of RO consideration.  
The veteran also withdrew his appeal for Chapter 31 
vocational rehabilitation benefits under Title 38, United 
States Code, during the Travel Board hearing; therefore, this 
issue is no longer in appellate status.  38 C.F.R. § 20.204 
(2002).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  For 
the below described reasons, the case is remanded to the RO 
for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the appellant has been provided with specific 
information concerning the VCAA.  As such, the RO must 
provide the appellant with such information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran filed his increased 
rating claim in June 1999.  The Board observes that, at the 
recent Travel Board hearing, the veteran testified that his 
hearing loss had worsened since the most recent VA 
examination in January 2001.  VA's General Counsel has 
indicated that when a claimant asserts the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPRGCPREC 11-95.  The veteran should be scheduled for 
another audiological examination.  The veteran also testified 
that he have been treated by Kaiser Permanente and was 
scheduled for a hearing checkup at the VA Medical Center in 
Reno, Nevada.  The record shows that he purchased hearing 
aids from Darzell Hearing Services, Inc. in Sacramento, 
California.  With the exception of Kaiser Permanente records 
dated from September 1994 to June 1995 and non-VA and VA 
examination reports, no VA or non-VA treatment records are 
associated with the claims file.  The duty to assist includes 
obtaining pertinent non-VA and VA treatment records.  
Therefore, the RO should contact the veteran and ask him to 
identify and sign releases for health care providers that 
treated him for his service-connected hearing loss from June 
1998 to the present and should obtain missing non-VA and VA 
treatment records.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time without compliance with the notice and 
duty to assist provisions of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, for these reasons, a 
remand is required.

In compliance with the VCAA, the Board finds that the case 
must be REMANDED to the RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected hearing loss from June 
1998 to the present.  The RO should 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should obtain missing records for this 
time period from the VA Medical Centers 
and outpatient clinics in Reno, Nevada, 
and the San Francisco, California area, 
from Darzell Hearing Services, Inc. in 
Sacramento, California, and from Kaiser 
Permanente.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to determine the nature and 
extent of the veteran's service-connected 
hearing loss.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examination report should so indicate.   
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should report 
detailed clinical findings and clearly 
outline the rationale for any opinion 
expressed.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, considering any additional 
evidence obtained by the RO on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




